Exhibit 10.3

 

SECOND AMENDED AND RESTATED

2005 INCENTIVE AWARD PLAN

OF

OWENS-ILLINOIS, INC.

 

PERFORMANCE STOCK UNIT AGREEMENT

 

THIS PERFORMANCE STOCK UNIT AGREEMENT (“Agreement”), dated [ · ] is made by and
between Owens-Illinois, Inc., a Delaware corporation (the “Company”) and the
person whose account for which this grant is being accepted, an employee or
consultant of the Company, a Parent Corporation or a Subsidiary (the
“Participant”):

 

WHEREAS, the Company has established the Second Amended and Restated 2005
Incentive Award Plan (the “Plan”) (the terms of which are hereby incorporated by
reference and made a part of this Agreement); and

 

WHEREAS, the Plan provides for the issuance of Performance Stock Units (“PSUs”),
subject to vesting based on performance conditions and to other conditions
stated herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the PSUs provided for herein to the
Participant in partial consideration of services rendered, or to be rendered, to
the Company, a Parent Corporation or a Subsidiary.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan.  The masculine pronoun shall include the feminine and neuter, and
the singular and plural, where the context so indicates.

 

Section 1.1 - Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

--------------------------------------------------------------------------------


 

Section 1.2 - Competing Business

 

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, or any other products manufactured
or sold by the Company, any Parent Corporation or any Subsidiary within the last
three (3) years prior to the Participant’s Termination of Employment or
Retirement.

 

Section 1.3 - Good Reason

 

“Good Reason” means the occurrence of any of the following without the prior
written consent of the Participant:

 

(i)            a material diminution in base compensation;

 

(ii)           a material diminution in authority, duties or responsibilities
(including, if Participant is then serving as the Chief Executive Officer or the
Chief Financial Officer of the Company, any changes which result from
Participant not being employed by a public company following a Change in
Control);

 

(iii)          a material change in the geographic location at which the
Participant must perform services; or

 

(iv)          any other action or inaction that constitutes a material breach by
the Company of the terms of Participant’s employment as in effect immediately
prior to a Change in Control.

 

Notwithstanding the foregoing, (a) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than thirty (30) days from the date of such notice) is given no later
than thirty (30) days after the time at which the Participant becomes aware of
the occurrence of the event or condition purportedly giving rise to Good Reason
and (b) if there exists (without regard to this clause (b)) an event or
condition that constitutes Good Reason, the Company shall have thirty (30) days
from the date notice of such a termination is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder.

 

Section 1.4 - Parent Corporation

 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2

--------------------------------------------------------------------------------


 

Section 1.5            Performance Period

 

“Performance Period” shall mean [INSERT PERFORMANCE PERIOD].

 

Section 1.6- Retirement

 

“Retirement” solely for purposes of this Agreement shall mean “separation from
service” (within the meaning of Section 409A of the Code) of an Employee from
the Company, a Parent Corporation or a Subsidiary after reaching the age of 60
and having 10 years of employment, or after reaching the age of 65.

 

Section 1.7 - Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.  “Subsidiary” shall also mean any partnership
in which the Company and/or any Subsidiary owns more than fifty percent (50%) of
the capital or profits interests.

 

Section 1.8 - Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation, discharge, or
retirement, but excluding (i) any termination where there is a simultaneous
reemployment by the Company, a Parent Corporation or a Subsidiary, or (ii) any
termination where Participant continues a relationship (e.g., as a director or
as a consultant) with the Company, a Parent Corporation or a Subsidiary.  The
Committee, in its absolute discretion, shall determine the effect of all other
matters and questions relating to a Termination of Employment, including, but
not by way of limitation, the question of whether a Termination of Employment
resulted from a discharge for Cause, and all questions of whether a particular
leave of absence constitutes a Termination of Employment.  Notwithstanding any
other provision of this Agreement, the Company, any Parent Corporation or any
Subsidiary has an absolute and unrestricted right to terminate Participant’s
employment at any time for any reason whatsoever, with or without Cause.

 

Section 1.9- Vesting Date

 

“Vesting Date” shall mean the date on which the PSU is vested under Section 3.1
or 3.2 of this Agreement.

 

ARTICLE II.

 

ISSUANCE OF PSUS

 

In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of its Stock, on
the date hereof the Company awards

 

3

--------------------------------------------------------------------------------


 

to the Participant the number of PSUs specified for this grant in the Solium
Shareworks Account accessible by the Participant.

 

ARTICLE III.

 

VESTING; PAYMENT

 

Section 3.1 - Vesting of PSUs

 

(a)           Except as otherwise provided in Section 3.1 and 3.2, the PSUs
shall vest in their entirety on [INSERT THE FIRST DAY OF THE CALENDAR YEAR
IMMEDIATELY FOLLOWING THE LAST DAY OF THE PERFORMANCE PERIOD]; provided,
however, that notwithstanding the foregoing the PSUs shall be fully vested on
the date the Participant (i) dies, (ii) satisfies the requirements for
Retirement or (iii) experiences a Disability.

 

(b)           If the Participant experiences a Termination of Employment
resulting from the Company’s discharge of the Participant without Cause, such
Participant shall immediately vest in that number of PSU’s, equal to the number
of PSU’s in which such Participant would have vested on [INSERT THE FIRST DAY OF
THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE LAST DAY OF THE PERFORMANCE PERIOD],
but for such Termination of Employment, multiplied by a fraction, the numerator
of which is the number of days from the date hereof to the date of Participant’s
Termination of Employment and the denominator of which is the number of days
from the date hereof to [INSERT THE FIRST DAY OF THE CALENDAR YEAR IMMEDIATELY
FOLLOWING THE LAST DAY OF THE PERFORMANCE PERIOD].

 

Section 3.2 — [Effect of a Change in Control

 

Notwithstanding Section 3.1, if:

 

(a)           The PSUs are not continued, assumed or new PSUs substituted
therefore by a successor, or any parent or subsidiary thereof, under
Section 11.1(b)(ii) of the Plan, then immediately prior to the Change in Control
the PSUs shall become fully vested and payable at target levels subject to an
effective on the Change in Control; or

 

(b)           The PSUs are continued, assumed or new PSUs are substituted
therefore by a successor, or any parent or subsidiary thereof, under
11.1(b)(ii) of the Plan, then such continued, assumed or new performance stock
units shall become fully vested upon the Participant’s Termination of Employment
without Cause or by the Participant for Good Reason prior to the second (2nd)
anniversary of the Change in Control.](1)

 

--------------------------------------------------------------------------------

(1)  Insert in applicable award agreements.

 

4

--------------------------------------------------------------------------------


 

Section 3.3 - Termination of PSUs

 

Until vested pursuant to Section 3.1 or 3.2, all PSUs issued to the Participant
pursuant to this Agreement shall terminate immediately upon the Participant’s
Termination of Employment.  For the avoidance of doubt, if the Participant
experiences a Termination of Employment prior to a Vesting Date for any reason
not described in Section 3.1 or 3.2(b), all PSUs issued to the Participant
pursuant to this Agreement shall immediately terminate.

 

Section 3.4 - Payment of PSUs

 

Except as provided under Section 3.2(a) vested PSUs shall become payable, to the
extent any amount becomes payable in respect of a vested PSU, as soon as
practicable after [INSERT THE FIRST DAY OF THE CALENDAR YEAR IMMEDIATELY
FOLLOWING THE LAST DAY OF THE PERFORMANCE PERIOD]; provided, however, if the
Participant has not satisfied the requirements for Retirement or has not died or
incurred a Disability, such payment shall be made by the March 15 immediately
following the end of the Performance Period, and if the Participant has a
Termination of Employment due to death, Retirement or Disability prior to
[INSERT THE FIRST DAY OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE LAST DAY OF
THE PERFORMANCE PERIOD], such vested PSUs shall become payable as soon as
practicable after the Company determines the extent, if any, to which the
performance criteria below have been satisfied, but in any event during [INSERT
CALENDAR YEAR FOLLOWING THE END OF THE PERFORMANCE PERIOD].  Each vested PSU
shall entitle the Participant to receive a number of shares of Stock, if any,
determined by reference to [INSERT PERFORMANCE TARGETS AND WEIGHTINGS].

 

ARTICLE IV.

 

NON-COMPETITION/NON-SOLICITATION

 

Section 4.1 - Covenant Not to Compete

 

Participant covenants and agrees that prior to Participant’s Termination of
Employment and for a period of three (3) years following the Participant’s
Termination of Employment, including without limitation termination for Cause or
without Cause, Participant shall not, in any country in which the Company, any
Parent Corporation or any Subsidiary manufactures or sells its products, engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder or otherwise, alone or in association with any
other person, corporation or other entity, in any Competing Business.

 

Section 4.2 - Non-Solicitation of Employees

 

Participant agrees that prior to his Termination of Employment and for three
(3) years following Participant’s Termination of Employment, including without
limitation termination for Cause or without Cause, Participant shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
Employee of the Company, any Parent Corporation or any Subsidiary to leave the
employment of the Company, any Parent Corporation or any Subsidiary for any
reason whatsoever, or hire any Employee of the Company, any Parent Corporation
or any Subsidiary except into the employment of the Company, a Parent
Corporation or a Subsidiary.

 

5

--------------------------------------------------------------------------------


 

Section 4.3 - Equitable Relief

 

Participant agrees that it is impossible to measure in money the damages that
will accrue to the Company in the event that Participant breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.  Accordingly, in
the event that Participant breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining Participant from further
violating such restrictive covenant.  If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, Participant hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert such claim or defense.  The foregoing shall not prejudice
the Company’s right to require Participant to account for and pay over to the
Company, and Participant hereby agrees to account for and pay over, any
compensation, profits, monies, accruals or other benefits derived or received by
Participant as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.

 

ARTICLE V.

 

OTHER PROVISIONS

 

Section 5.1 - PSUs Not Transferable

 

Neither the PSUs nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

Section 5.2 - No Right to Continued Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in the employ of the Company, any Parent Corporation or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Participant at any time for any reasons whatsoever,
with or without Cause.

 

Section 5.3 - Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of Stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

 

6

--------------------------------------------------------------------------------


 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

 

(d)           Subject to Section 5.10, the payment by the Participant of all
amounts which, under federal, state or local tax law, the Company, a Parent
Corporation or a Subsidiary is required to withhold upon vesting or payment of a
PSU; and

 

(e)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

 

Section 5.4 - Notices

 

Any notice to be delivered to the Company under this Agreement shall be
delivered to such individual and in such form as the Committee shall specify
from time to time and communicate to the Participant.  Any notice to be
delivered to the Participant shall be addressed to the Participant at the
Participant’s last address reflected in the Company’s records.  Notices may, as
approved by the Committee be given electronically (or by facsimile), and if so
approved will be deemed given when sent.  Otherwise, notices shall be sent by
reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

 

Section 5.5 - Rights as Stockholder

 

Participant shall not, by virtue of the PSUs, be entitled to vote in any Company
election, receive any dividend in respect of shares of Stock subject to the PSUs
or exercise any other rights of a stockholder of the Company.  The PSUs shall
not confer upon the Participant any rights of a stockholder of the Company
unless and until the PSUs have vested and certificates representing the shares
of Stock subject to the PSUs shall have been issued by the Company pursuant to
the terms of this Agreement.

 

Section 5.6 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.7 - Conformity to Laws

 

The Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of applicable law, including
without limitation the provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation Rule 16b-3 of the Exchange
Act.  Notwithstanding anything herein to the contrary, this

 

7

--------------------------------------------------------------------------------


 

Agreement shall be administered, and the PSUs shall be granted, only in such a
manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, this Agreement and the PSUs granted hereunder shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

Section 5.8 - Section 409A

 

Section 409A of the Internal Revenue Code provides that “nonqualified deferred
compensation” that does not meet the requirements specified in Section 409A may
become subject to penalty taxes.  Currently, the Company does not believe that
PSUs constitute nonqualified deferred compensation within the meaning of
Section 409A; however, if, in the future, the PSUs are or may become subject to
Section 409A, the Committee may make such modifications to the Plan and this
Agreement as may become necessary or advisable, in the Committee’s sole
discretion, to either comply with Section 409A or to avoid its application to
the PSUs.

 

Section 5.9 - Amendment

 

This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not impair any rights of the
Participant under this Agreement.  No amendment of this Agreement shall, without
the written consent of the Participant, impair any rights of the Participant
under this Agreement.

 

Section 5.10 - Tax Withholding

 

The Company’s obligation to issue or deliver to the Participant any certificate
or certificates for shares of Stock is expressly conditioned upon receipt from
the Participant, on or prior to the date reasonably specified by the Company of:

 

(a)           Full payment (in cash or by check) of any amount that must be
withheld by the Company, a Parent Corporation or Subsidiary for federal, state
and/or local tax purposes; or

 

(b)           Subject to the Committee’s consent, full payment by delivery to
the Company of unrestricted shares of Stock previously owned by the Participant,
duly endorsed for transfer to the Company by the Participant with an aggregate
Fair Market Value (determined, as applicable, as of the date of vesting or as of
the date of the distribution) equal to the amount that must be withheld by the
Company, a Parent Corporation or a Subsidiary for federal, state and/or local
tax purposes; or

 

(c)           With respect to the withholding obligation for RSUs that become
vested, subject to the Committee’s consent, full payment by retention by the
Company of a portion of the shares deliverable in respect of such vested RSUs
with an aggregated Fair Market Value (determined on the payment date) equal to
the amount that must be withheld by the Company, a Parent Corporation or a
Subsidiary for federal, state and/or local tax purposes; or

 

(d)           Subject to the Committee’s consent, a combination of payments
provided for in the foregoing subsections (a), (b) and (c).

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the number of shares of Stock
which may be withheld with respect to the payment of any PSUs in order to
satisfy the Company’s federal, state and/or local tax withholding obligations
with respect to the payment of the PSUs shall be limited to the number of shares
of Stock which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such withholding obligations based on the minimum applicable
statutory withholding rates for federal, state and/or local income and payroll
tax purposes.

 

Section 5.11 - Clawback

 

Notwithstanding anything contained in the Agreement to the contrary, all PSUs
awarded under this Agreement, and any shares of Stock issued upon settlement
hereunder shall be subject to forfeiture, or repayment pursuant to the terms of
any policy that the Company may implement in compliance with the requirements of
applicable law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder.

 

Section 5.12 - Governing Law

 

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

[g66561koi001.gif]

 

By:

Paul A. Jarrell

 

Its:

SVP & Chief Administrative Officer

 

9

--------------------------------------------------------------------------------